DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.Z., the Mother,
                                  Appellant,

                                      v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                               No. 4D17-2207

                           [November 3, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 16-3217 DP.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn
Schwarz, Assistant Attorney General, Children's Legal Services, Fort
Lauderdale, for appellee.

   Laura J. Lee, Sanford, for Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.